DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tod Tumey on 09/07/2022.

The application has been amended as follows: 

In The Specification:

In pgph. 14, “lower portion” has been replaced by --bottom portion--
In pgph. 24, “lower portion” has been replaced by --bottom portion--
In pgph. 27, “lower portion” has been replaced by --bottom portion--

In The Claims:
In claim 1, line 8, “a lower portion” has been replaced by --the bottom portion--
In claim 1, line 8, “the lower portion” has been replaced by --the bottom portion--

Claim 2 has been amended to read:

2.  (currently amended) The patching system of claim 1, wherein the bottom portion is adapted to seal with an upper portion of the bottom patch section.

Claim 3 has been amended to read:

3.  (currently amended) The patching system of claim 1, wherein the plurality of ribs acts as an anchor/sealing element 

Claim 4 has been amended to read:

4.  (currently amended) The patching system of claim 1, wherein the plurality of ribs acts as a metal anchoring element 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No reference or combination thereof was found which taught or made obvious the provision of expanding a bottom portion of an extension patch into contact with a portion of a bottom patch with the claimed diameters in conjunction with the provision and/or expansion of a second extension patch or top patching section and/or the limitation of claim 9 requiring the same setting tool to expand the bottom patch and extension patch.
US 20040216889 A11 fails to disclose the diameters as claimed and multiple expansion patches. Similar failings apply to US 20030047321 A1 and US 20020195252 Al. The provision of a second extension or top patch is not deemed to be merely obvious duplication of parts since there must be a reason to provide a second patch and none of the above references disclose such a reasoning for adding a second patch or the capability to provide another patch. Applicant’s claimed diameters and patch configurations allow for a flexible method for adding any number of patches using the same expansion tool which was not contemplated by the art of record.
US 20160312584 Al discloses members 9, 18b, and 18a but members 9, 18a, and 18b are production casings and not matches and the expansion is not performed as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        09/07/2022